Registration No. 333-175918 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO FORMS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LITTLEFIELD CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 74-2723809 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or organization) Classification Code Number) Identification Number) Littlefield Corporation 2501 N. Lamar Blvd. Austin, Texas 78705 512-476-5141 Jeffrey L. Minch, President and CEO Littlefield Corporation 2501 N. Lamar Blvd. Austin, Texas 78705 512-476-5141 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) With Copies of Communications to: Lee Polson,Esq. Strasburger & Price, L.L.P. 600 Congress Ave. Suite1600 Austin, Texas 78701 (512) 499-3600 Approximate date of commencement of proposed sale to the public:As soon as practicable after the later of the date this Registration Statement becomes effective or December 31, 2012. Table of Contents If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box: x If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. Table of Contents The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is declared effective. This prospectus is not an offer to sell these securities, and we are not soliciting offers to buy these securities, in any state where the offer or sale is not permitted. PROSPECTUS (SUBJECT TO COMPLETION, dated October 12, 2011) LITTLEFIELD CORPORATION 7,520,489 Shares Common Stock This prospectus relates to a total of7,520,489 shares of our common stock which are being registered for sale from time to time by the selling stockholders named in this prospectus. The selling stockholders may sell all or a portion of their shares through public or private transactions at the prevailing market prices or at privately negotiated prices. We will not receive any of the proceeds from the sale of shares by the selling stockholders. Our common stock is quoted on the OTCQB under the symbol “LTFD.” The last reported sale price of our common stock on the OTCQB was for $0.50 per share on October 5, 2011. Other than selling discounts and commissions and transfer taxes, we have agreed to bear all expenses incurred in connection with the registration and sale of the common stock offered by the selling stockholders. Investing in our common stock involves risks. You should carefully read the “Risk Factors” beginning on page1 of this prospectus before investing. Neither the Securities and Exchange Commission nor any state securities administrator has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus is October 12, 2011. Table of Contents TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 1 Use of Proceeds 5 Market Information, Common Stock Price Range and Dividends 5 Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Business 16 Properties 19 Management 20 Compensation of Directors and Named Executive Officers 24 Certain Relationships and Related Transactions 26 Security Ownership of Certain Beneficial Owners and Management 27 Selling Stockholders 28 Plan of Distribution 28 Description of Securities 30 Where You Can Find Additional Information 31 Cautionary Statement Regarding Forward Looking Statements 32 Experts 32 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 32 Consolidated Financial Statements F-1 You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with additional information or information different from that contained in this prospectus.No offer to sell these securities shall be made in any jurisdiction where an offer or sale is not permitted.You should assume that the information appearing in this prospectus is accurate as of the date on the front cover of this prospectus only, regardless of the time of delivery of this prospectus or of any sale of our securities.Our business, prospects, financial condition and results of operations may have changed since that date. This document may only be used where it is legal to sell these securities.Certain jurisdictions may restrict the distribution of these documents and the offering of these securitiesWe require persons receiving these documents to inform themselves about, and to observe any, such restrictions.We have not taken any action that would permit an offering of these securities or the distribution of these documents in any jurisdiction that requires such action. ii Table of Contents Industry and Market Data Unless otherwise indicated, the market data and certain other statistical information used throughout this prospectus are based on independent industry publications, government publications, reports by market research firms or other published independent sources.Although we believe these third-party sources are reliable, we have not independently verified the information.Except as otherwise noted, none of the sources cited in this prospectus has consented to the inclusion of any data from its reports, nor have we sought their consent.In addition, some data are based on our good faith estimates.Such estimates are derived from publicly available information released by independent industry analysts and third-party sources, as well as our own management’s expertise in the industry.However, except as otherwise noted, none of our estimates have been verified by any independent source.Our estimates and assumptions involve risks and uncertainties and are subject to change based on various factors, including those discussed in the Risk Factors section of this prospectus and the other information contained herein.These and other factors could cause our actual results to differ materially from those expressed in the estimates and assumptions. iii Table of Contents PROSPECTUS SUMMARY This summary highlights certain information contained elsewhere in the prospectus.This summary does not contain all of the information you should consider before making an investment decision. You should carefully read the entire prospectus carefully, including the financial statements and the notes relating to the financial statements. The terms “LTFD,” “Littlefield Corporation,” “Littlefield Entertainment”, “Company,” “we,” “us” and “our” as used in this prospectus refer to Littlefield Corporation and its subsidiaries as a combined entity. In 2007 and 2008, we sold shares of our restricted common stock to Value Fund Advisors, LLC (“VFA”), on behalf of Boston Avenue Capital LLC, in privately negotiated transactions.As part of the sales agreements, we agreed to file a registration statement with the Securities and Exchange Commission to register the shares of restricted common stock held by VFA and its affiliates.The registration statement of which this prospectus is a part, has been filed with the SEC to fulfill our obligation to register these shares. Under the terms of the sales agreements, the shares may not be sold prior to December 31, 2012 without the Company’s approval.See Selling Stockholders, page 28. About Us Littlefield Corporation is a holding company incorporated in Delaware in 1994. It develops, owns and operates charitable bingo halls with solely domestic U.S. operations in Texas, Alabama, Florida and South Carolina.Collectively, these are referred to as “Littlefield Entertainment”. As of September 2011, the Company operated 39 charitable bingo halls. Our principal executive offices are located at 2501 N. Lamar Blvd., Austin, Texas 78705. Our telephone number is (512) 476-5141.Our website address is www.littlefield.com. Information contained on our website is not incorporated by reference into this prospectus, and you should not consider information contained on our website as part of this prospectus. The Offering Common Stock Issued and Outstanding 17,324,439 as of October 5, 2011 Common Stock Offered by Selling Stockholders 7,520,489 shares Common Stock Offered by Us None Use of Proceeds We will not receive any proceeds from the sale of the shares by the selling stockholders. See Use of Proceeds, page 5 and Plan ofDistribution, page 28. Risk Factors An investment in our common stock involves certain risks.See Risk Factors, page 1. OTCQB Stock Symbol LTFD RISK FACTORS An investment in our common stock involves a substantial degree of risk. Before making an investment decision, you should carefully read the risk factors described in this section in addition to the other information contained in this prospectus.If any of the following risks actually occur, our business, financial condition, operating results and prospects would suffer.In that case, the trading price of our common stock would likely decline and you might lose all or part of your investment in our common stock. 1 Table of Contents Risks Related to Our Common Stock A few stockholders, including the selling stockholders, exert significant control over stockholder matters. Three stockholders and their affiliates, including the two selling stockholders, own 69.2% of our outstanding common stock (including shares issuable to them on exercise of outstanding options).These include our president and chief executive officer, Jeffrey L. Minch, who owns 25.8% of our common stock, and the selling stockholders, who together own 43.4% of our common stock.Mr. Minch is a member of the board of directors, and Charles M. Gillman, another director, is an affiliate of the selling stockholders.See Selling Stockholders, page 28.The amounts of stock owned by these three stockholders and their affiliates would enable them to control the outcome of any contested vote of the stockholders on matters related to management of the corporation.The fact that control of the voting shares of the company rests in so few hands may inhibit others from buying our shares, either by buying shares in the open market or offering to make an equity investment in us. If the selling stockholders sell all of the stock being offered pursuant to this prospectus, their ownership percentage would be reduced to 0.0% of our outstanding stock. Mr. Minch would remain a major holder of our outstanding stock, who could exert significant control over the outcome of any contested vote of the stockholders. Our Common Stock Price MayBe Volatile. Approximately 5 million shares (29%) of our common stockare held by unaffiliated parties and are eligible for transfer and secondary trading pursuant to Rule 144(k) of the Securities and Exchange Commission.Both the volume and price of our stock has historically been low. On many days no trades are recorded.At our historical volume and price, only a few trades, involving very little money invested, would be sufficient to dramatically change the price of our stock.Like other companies with low prices and volume, it would be possible for someone to attempt to manipulate the price of our stock with an investment of only a few thousand dollars. If an active, liquid trading market for our common stock does not develop, you may not be able to sell your shares quickly or at or above the price you paid for it. The volume of our stock has historically been low, so you may not be able to sell your shares quickly or at or above the price you paid for our stock if trading in our stock is not active at the time you sell. Our common stock may be subject to penny stock rules and regulations. Federal rules and regulations under the Securities Exchange Act of 1934 regulate the trading of so-called penny stocks, which generally refers to low-priced (below $5.00), speculative securities of very small companies traded on the OTC Bulletin Board or in the pink sheets.Trading in shares of our common stock may be subject to the full range of penny stock rules.Before a broker-dealer can sell a penny stock, these rules require the broker-dealer to first approve the investor for the transaction and obtain from the investor a written agreement regarding the transaction.The broker-dealer must also furnish the investor with a document describing the risks of investing in penny stocks.The broker-dealer must also tell the investor the current market quotation, if any, for the penny stock and the compensation the broker-dealer will receive for the trade.Finally, the broker-dealer must send monthly account statements showing the market value of each penny stock held in the investor's account.If these rules are not followed by the broker-dealer, the investor may have no obligation to purchase the shares.Accordingly, these rules and regulations may make it more expensive and difficult for broker-dealers to sell shares of our common stock and purchasers of our common stock may experience difficulty in selling such shares in secondary trading markets. Anti-Takeover Effect. Our Certificate of Incorporation is designed to make it difficult for a third party to acquire control of us, even if a change of control would be beneficial to stockholders.Our Bylaws do not permit any person other than the board of directors or certain executive officers to call special meetings of the stockholders.In addition, we must receive a stockholder’s proposal for an annual meeting, including nominees for election to the board of directors, within a specified period for that proposal to be included in the agenda.See Description of Securities – Common Stock, page 30.Because the stockholders do not have the power to call meetings and are subject to timing requirements in submitting stockholder proposals for consideration at an annual or special meeting, any third-party takeover not supported by the board of directors would be subject to significant delays and difficulties. 2 Table of Contents Risks Related to Our Bingo Halls Our bingo halls could experience reduced demand, making it difficult to sustain revenues and cash flow. We currently operate in Texas, South Carolina, Alabama and Florida. The bingo halls in these states may experience reduced customer demand and may be required to operate at reduced capacity levels following the reduced demand. It is not possible for us to predict the level of future demand. Management plans to implement initiatives to reduce spending during the periods of lower demand, but due to external factors such as the state of regional economies and changes in customer demographics and government laws and regulations, we may not be able to successfully reverse the impact of the lower demand. This may result in reduced profits or losses until management’s initiatives are fully implemented. During periods when the bingo halls are operating at reduced capacity levels, we may incur reduced profitability or losses due to the reduction in our operating revenues and/or due to additional costs which may be expended to attempt to increase demand. Our revenues are regulated by state agencies;unexpected changes in costs or regulated revenue levels may result in fluctuations of profits. State regulations often limit the amount of our contracted revenues which the Company can generate by limiting the number of sessions, revenues per session, number of locations which may be operated or other factors. We assume the risk of performing on such contracts within the limitations set by these agencies. Any change in the level of allowable revenue or increases in costs due to inflationary or other external forces during contract performance may result in reduced profits or losses for particular bingo halls and negatively affect operating results during certain reporting periods. Our real estate leases are longer term;unexpected changes at our bingo halls or unfavorable changes in regulations may result in fluctuations of our profitability. Generally, to obtain favorable real estate rental rates, we enter into longer term real estate lease agreements with third-party landlords. We assume the risk of performing on such lease contracts and we are required to continue lease payments over the remaining term of our leases should a downturn in profitability occur at our bingo halls or unfavorable changes in bingo regulations occur. Where practicable, management includes certain termination rights and liquidating damages provisions in its leases to mitigate this risk. However, where such lease provisions are not available the continued payment of lease obligations through our lease termination date will result in reduced profits or losses for particular bingo halls and negatively affect operating results during certain reporting periods. Changes in customer preferences and other forms of entertainment could adversely affect our financial results. The success of our bingo halls depends upon the selection of bingo as a form of entertainment by our customers. The success of other forms of entertainment including internet based games could adversely affect our operating results. The bingo market is highly competitive, and if we are unable to compete successfully in this market, we may be unable to grow our revenues and profits. It may be possible for our current or future competitors to gain a marketing advantage which may allow our competitors to attract current customers attending our bingo halls. Advantages could be in customer satisfaction, bingo programs offered, or other attributes. We may be at a competitive disadvantage to any companies that are able to gain these advantages. In addition, it may be possible for our current or future competitors to open competing bingo halls in our markets. 3 Table of Contents Such actions may reduce attendance at our halls and result in reduced profits or losses for particular bingo halls and negatively affect operating results during certain reporting periods. We rely upon third parties for important insurance coverage and administrative support.Our ability to conduct business in a profitable manner will be harmed if our access to these important resources is limited or becomes too costly. We rely on third-parties for insurance coverage and certain administrative support services such as processing payrolls at our bingo halls. If we are unable to secure insurance to fully protect against losses, to obtain such insurance at a reasonable cost, or if we are required to cover the cost of claims not covered by the insurance policies we could be required to outlay substantial funds, which could harm our financial condition. Our ability to obtain cost-effective services and insurance coverage is subject to a number of external factors that are outside of our control, including: · third parties may increase the price of insurance or services they provide to us; and · third-party providers may decide not to provide us with these services. If we fail to obtain cost effective insurance and services from these providers or others we may incur additional costs which may affect operating results during certain reporting periods. Other Risks We are subject to various government regulations and the cost of compliance as well as the impact of changes in the various governmental regulations may be substantial. We are required to comply with various government regulations in order to operate our bingo halls. Government regulations can change, which could impact our ability to profitably operate or continue to operate our bingo halls. In addition, we are required to pay fees to certain other government agencies related to the operation of our bingo halls.Changes in the fees such as licensing fees will impact our earnings resulting in lower profits or losses. Tighter regulations for the protection of our customers and other factors such as smoking bans will make it increasingly difficult or more costly to operate our bingo halls in accordance with the more restrictive conditions than currently exist. Failure to comply with these laws and regulations could result in fines, additional licensing requirements or the revocation of our licenses in a particular jurisdiction. The costs of compliance could impact our earnings resulting in lower profits or losses. The continued expansion in existing and into other regional markets in other states is important to our long-term success. Operating in other states has several challenges that, if not managed, could harm our growth and profitability. We have subsidiaries which currently operate in Texas, South Carolina, Alabama and Florida. There are several risks that we may encounter as we develop and operate business in other states, including: · legal and regulatory restrictions; · economic slowdown in the states where we currently operate or in states that are targeted markets for future growth; · local regulatory risk; and · higher costs associated with operating business in other targeted states. These risks could affect our planned expansion and could impact our ability to operate profitably or result in losses. 4 Table of Contents USE OF PROCEEDS We will not receive any of the proceeds from the sale of shares of our common stock by the selling stockholders, nor will any of the proceeds from resale be available for our use or otherwise for our benefit. The selling stockholders will receive all of the net proceeds from the sales of common stock offered by them under this prospectus. MARKET INFORMATION, COMMON STOCK PRICE RANGE AND DIVIDENDS Market Information Our common stock is traded on the OTC Bulletin Board under the symbol "LTFD". The following table shows the range of reported high and low closing prices for our common stock for the periods indicated as reported on a daily basis by the OTC Bulletin Board. 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr High Low High Low High Low High Low $ Security Holders As of October 5, 2011, our common stock was held by approximately 580beneficial shareholders. Dividends We have not paid, and currently have no intention to pay, any cash dividends on our common stock. Securities Authorized For Issuance Under Equity Compensation Plans Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders NA NA NA Total $ Forfeited options become available for future issuance under the Company’s equity compensation plans. Issuer Purchases of Equity Securities During 2010, we had a share repurchase program that authorized us to purchase shares of common stock up to $500,000 in order to increase shareholder value and manage dilution resulting from shares issued under equity compensation plans. The average price per share includes transaction costs. 5 Table of Contents During 2011, we have not repurchased or acquired any shares of our common stock.The following table sets forth information regarding our repurchases or acquisitions of common stock during 2010: Repurchase Period Total Number of Shares Repurchased Average Price Paid per Share Total Number of Shares Repurchased as Part of Publicly Announced Plans Q1 2010 $ Q2 2010 $ Q3 2010 $ Q4 2010 $ Total $ During 2009, we repurchased 159,385 shares of our common stock. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Our Company was formed in 1994 as a Delaware corporation to consummate the acquisition of charitable bingo halls and other legal gaming operations, and completed an initial public offering in December of 1994. We operate primarily through wholly owned subsidiaries in Texas, Alabama, South Carolina and Florida. We intend to grow our business through acquisitions and the selective start up of charitable bingo halls in markets in which we currently operate and other attractive markets. The statements in this prospectus relating to matters that are not historical facts, including, but not limited to statements found in this “Management Discussion and Analysis of Financial Condition and Results of Operations”, are forward-looking statements that involve a number of risks and uncertainties.Factors that could cause actual future results to differ materially from those expressed in such forward-looking statements include, but are not limited to the impact of government regulation and taxation, customer attendance, spending, competition, general economic conditions, and other risks and uncertainties as discussed in this prospectus. The discussion of results for the first six months of 2011 and for fiscal years 2010 and 2009 in this prospectus focuses on the Company’s results of continuing operations which is comprised of the Company’s Entertainment business’ charitable bingo operations in four states: Texas, South Carolina, Alabama and Florida. In April 2009, the Company disposed of Premiere Tents & Events (PTE) event rental business thereby strategically aligning its focus on its Entertainment business. The disposition of PTE was the final transaction in the disposition of the Company’s Hospitality segment which had included units engaged in catering and party rentals.The disposition of the PTE business unit’s assets resulted in a gain of approximately $404,000. Results of Operations For the Three Months and Six Months Ended June 30, 2011, Compared with the Three Months andSix Months Ended June 30, 1010 During the second quarter of 2011, the Company achieved the third highest level of second quarter bingo revenue at approximately $2,200,000. Revenue declined 5% from last year. Income (loss) from continuing operations was a loss of approximately $338,000 versus a loss of approximately $201,000 last year. Excluding the notable items discussed more fully under Income (Loss) from Continuing Operations below, a net loss from continuing operations was approximately $57,000 versus net income of approximately $156,000 in the prior year period. 6 Table of Contents Three Months Ended June 30, 2011 and 2010 Revenues The following table sets forth the Company’s revenues from continuing operations for the quarters ended June 30, 2011 and 2010: Q2 2011 Q2 2010 Change % Change Total Revenues $ $ $ ) (5 %) Entertainment ) (5 %) Texas ) (2 %) South Carolina ) %) Alabama / Florida 17 % Other $ $ $ NM During the second quarter of 2011, total revenues for the Company declined 5% from 2010’s level. The second quarter is typically seasonally a weaker quarter due to weakness during the summer months. The slight decline in Entertainment revenue largely reflects stable revenues at halls in Texas, Alabama, Florida and South Carolina offset by increased competition in two of our regional markets. Other revenue reflects ancillary revenue not included in Entertainment. Entertainment revenues by state were as follows: Q2 2011 Q2 2010 % Change Texas 56 % 54 % 2 % South Carolina 28 % 33 % (5 %) Alabama / Florida 16 % 13 % 3 % Gross profit and Costs and Expenses The table below summarizes the Company’s gross profit from continuing operations for the quarters ended June 30, 2011 and 2010. Gross profit percent (gross profit as a percent of sales) was 24% versus 30% in Q2 2010. Q2 2011 Q2 2010 Change % Change Total Gross Profit $ $ $ ) %) Entertainment ) %) Other $ $ $ NM Overall, total costs and expenses increased 3% from the comparable prior year quarter primarily as a result of higher costs such as rent expense associated with operating more halls. Direct salaries and other compensation decreased by approximately $30,000 or 14% from the prior year as a result of lower staff levels. Rent and utilities in the second quarter 2011 rose approximately $68,000 or 10% from 2010, largely due to the addition of new halls. In 2011 and 2010, we did not recognize lease costs on a straight-line basis as provided in FASB ASC 840, Leases (FASB ASC 840).Instead, lease costs were recognized based on payments made or accrued during each month.If the Company had recognized lease expense on a straight-line basis in 2011 and 2010, total lease costs would not have materially changed the Company’s financial results. In general, the Company enters into long term leases underlying its operations. At the same time, the Company generally enters into agreements which are renewed annually with its customers. This permits the Company to adjust its customer agreements in response to general price increases and limits the effect of lease escalation clauses.Generally, the Company’s leases require payments of rent and a pro-rata share of real estate maintenance, taxes and insurance. 7 Table of Contents Other direct operating costs in the second quarter 2011 declined approximately $15,000 or 3% from the prior year, an insignificant change. Depreciation and amortization expense totaled approximately $257,000 ($237,000 Cost of Services plus $20,000 G&A) in 2011 versus $217,000 in the prior year with the increase mainly attributable to hall renovations. We measure corporate overhead as general and administrative expenses, excluding related depreciation expense, the noted legal fees and stock-based compensation. Corporate overhead totaled approximately $624,000 in Q2 2011, compared to approximately $585,000 in 2010; the $39,000 increase mainly reflected investor relations activities. We measure corporate overhead because it provides management with a tool to assess performance consistently over different financial periods. The following table reconciles general and administrative expenses under GAAP to our corporate overhead measure. Corporate overhead Q2 2011 Q2 2010 General and administrative expenses (GAAP basis) $ $ Stock-based compensation ) ) Noted legal expenses ) ) Depreciation and amortization ) Corporate overhead (non-GAAP basis) $ $ Other income and expense was an expense of approximately $33,000 for 2011, compared to approximately $40,000 in 2010. Our income tax expense for 2011 was approximately $18,000 compared to $27,000 in 2010, all of which is related to the expected effective tax rate for state income taxes.As of December 31, 2010, the Company had a net operating loss available for carryover on its federal income taxes of approximately $13,200,000. Income from continuing operations The Company incurred a loss from continuing operations of approximately $338,000 during the second quarter of 2011; a loss of ($0.02) per basic share and ($0.02) per fully diluted share.During the second quarter of 2010, the Company’s loss from continuing operations was approximately $201,000; ($0.01) loss per basic share and a loss of ($0.01) per fully diluted share. The weighted average number of basic common shares outstanding totaled 17,324,439 in 2011 compared to17,880,653 in 2010.The decrease in shares outstanding resulted from last year’s share buy-back program. The Q2 2011 results include approximately $281,000 of notable items: · $104,000 of expense associated with the start-up of new halls and re-openings at halls in Texas, · $137,000 of legal expense for South Carolina, Texas and its Furtney litigation and · $40,000 for non-cash stock-based compensation. The Q2 2010 results include approximately $357,000 of notable items:$133,000 of expense associated with the start-up of new halls and re-openings at halls in Texas, $195,000 of legal expense for South Carolina, Florida, Texas and its Furtney litigation. $27,000 for non-cash stock-based compensation and other asset disposals of $2,000. The Company continues to reduce the negative impact of the Texas start-up operations. Its legal fees are expected to be more manageable upon the conclusion of the Furtney case and other litigation. 8 Table of Contents Adjusted for the noted items above, the adjusted loss from continuing operations during the second quarter of 2011 was approximately $57,000 and basic loss per share of $0.00 per share versus adjusted income of approximately $156,000 and basic earnings per share of $0.01 last year. Our management uses adjusted income (loss) from continuing operations to measure performance consistently over different financial periods. The following table reconciles operating income (loss) from continuing operations under GAAP to our adjusted income (loss) from continuing operations measure. Income (loss) from continuing operations Q2 2011 Q2 2010 Income (loss) (GAAP basis) $ ) $ ) Hall start-up activities Stock-based compensation Noted legal expenses Other Income (loss) excluding noted items (non-GAAP basis) $ ) $ Six Months Ended June 30, 2011 and2010 During the six months ended June 30, 2011, the Company posted approximately $5,049,000 of revenue from continuing operations; a 6% decrease from the comparable prior year period. The Company’s income from continuing operations was approximately $72,000 versus approximately $419,000 last year. Excluding the notable items discussed more fully under Income (Loss) from Continuing Operations below, income from continuing operations was approximately $597,000 versus income of approximately $1,145,000 in the prior year period. Revenues The following table sets forth the Company’s revenues from continuing operations in the six months ended June 30, 2011 and 2010: Change % Change Total Revenues $ $ $ ( 298,000 ) (6 %) Entertainment ) (6 %) Texas ) (4 %) South Carolina ) %) Alabama / Florida 7 % Other $ $ $ NM During the first six months of 2011, the 6% decline in Entertainment revenue reflects increased competition in two of our regional markets.Other revenue includes other ancillary services and miscellaneous revenue not reported as Entertainment revenue. Entertainment revenues by state were as follows: % Change Texas 48 % 47 % 1 % South Carolina 36 % 39 % (3 %) Alabama / Florida 16 % 14 % 2 % 9 Table of Contents Gross profit and Costs and Expenses The table below summarizes the Company’s gross profit from continuing operations for the six months ended June 30, 2011 and 2010. Gross profit percent (gross profit as a percent of sales) decreased to 34% from 42% in 2010. Change % Change Total Gross Profit $ $ $ ) %) Entertainment ) %) Other $ $ $ NM Overall, total costs and expenses increased approximately $180,000 or 6% from the comparable six-month prior year period mainly as a result of operating more halls and hall renovations. Direct salaries and other compensation were down approximately $46,000 or 11% from reduced staff levels. Rent and utilities in 2011 increased approximately $113,000 or 8% from 2010, largely due operating more properties. We do not recognize lease costs on a straight-line basis as provided in FASB ASC 840, Leases (FASB ASC 840). Instead, lease costs were recognized based on payments made or accrued during each month.If the Company had recognized lease expense on a straight-line basis in 2011 and 2010, total lease costs would not have materially changed the Company’s financial results. In general, the Company enters into long term leases underlying its operations. At the same time, the Company generally enters into agreements which are renewed annually with its customers. This permits the Company to adjust its customer agreements in response to general price increases and limits the effect of lease escalation clauses.Generally, the Company’s leases require payments of rent and a pro-rata share of real estate maintenance, taxes and insurance. Other direct operating costs in 2011 increased approximately $49,000 or 6% from the prior year, mainly resulting from higher costs of promotions and development expenses associated with new halls and other marketing initiatives. Depreciation and amortization expense totaled approximately $501,000 ($461,000 Cost of Services plus $40,000 G&A) in 2011 versus $423,000 in the prior year. The increase in depreciation mainly relates to capital spending incurred for bingo hall renovations, including leasehold improvements and acquired assets. We measure corporate overhead as general and administrative expenses, excluding related depreciation expense, the noted legal fees and stock-based compensation. Corporate overhead totaled approximately $1,242,000 in 2011, compared to approximately $1,125,000 in 2010, a $117,000 increase. The increase mainly related to additional acquisition related staffing and investor relations programs. We measure corporate overhead because it provides management with a tool to assess performance consistently over different financial periods. The following table reconciles general and administrative expenses under GAAP to our corporate overhead measure. Corporate overhead General and administrative expenses(GAAP basis) $ $ Stock-based compensation ) ) Noted legal expenses ) ) Depreciation and amortization ) ) Corporate overhead (non-GAAP basis) $ $ Other income and expense was an expense of approximately $65,000 for 2011, compared to approximately $91,000 in 2010; reflecting lower interest expense from debt refinancings in 2010. Our income tax expense for 2011 was approximately $38,000 compared to $54,000 in 2010, all of which is related to the expected effective tax rate for state income taxes.As of December 31, 2010, the Company had a net operating loss available for carryover on its federal income taxes of approximately $13,200,000. Income from continuing operations During the first six months of 2011, income from continuing operations was approximately $72,000; $0.00 per basic share and $0.00 per fully diluted share. During the first six months of 2010, the Company’s income from continuing operations was approximately $419,000; $0.02 per basic share and $0.02 per fully diluted share.The weighted average number of basic Common Stock shares outstanding totaled 17,324,439 in 2011 compared to 17,898,854 in 2010.The decrease in shares outstanding resulted from last year’s share buy-back program. 10 Table of Contents The Q2 2011 YTD results include approximately $525,000 of notable items: · $239,000 of expense associated with the start-up of new halls and re-openings at halls in Texas, · $219,000 of legal expense for South Carolina, Florida, Texas and its Furtney litigation, · $66,000 for non-cash stock-based compensation and $1,000 other expense. The Q2 2010 YTD results include approximately $726,000 of notable items:$217,000 of expense associated with the start-up of new halls and re-openings at halls in Texas, $320,000 of legal expense for South Carolina, Florida, Texas and its Furtney litigation, $122,000 related to an arbitration judgment, $15,000 other asset disposals and $52,000 for non-cash stock-based compensation. Adjusted for the noted items above, the adjusted income from continuing operations during the first six months of 2011 was approximately $597,000 and basic earnings per share were $0.03 per share in 2011 versus an adjusted income of approximately $1,145,000 and basic earnings per share were $0.06 per share last year. Our management uses adjusted income (loss) from continuing operations to measure performance consistently over different financial periods. The following table reconciles operating income (loss) from continuing operations under GAAP to our adjusted income (loss) from continuing operations measure. Income (loss) from continuing operations Operating income (loss) (GAAP basis) $ $ Hall start-up activities Stock-based compensation Noted legal expenses Arbitration judgment Asset disposals Income (loss) excluding noted items (non-GAAP basis) $ $ For the Fiscal Year Ended December 31, 2010, Compared with the Fiscal Year Ended December 31, 2009 During 2010, the Company achieved a record level of revenue from continuing operations which increased to approximately $9,635,000, and the Company posted a consolidated net loss from continuing operations of approximately $193,000 versus a loss from continuing operations of approximately $57,000 in the prior year. Excluding the notable items discussed more fully under Income (Loss) from Continuing Operations below, income from continuing operations was approximately $1,173,000, down approximately $350,000 from the prior year period. During 2009, the Company reached a record level of revenue from continuing operations which increased 12% over the comparable prior year period and the Company posted consolidated net income of approximately $236,000. The Company reduced its loss from continuing operations from the prior year by approximately $4.3 million to a loss of approximately $57,000. Excluding the notable items discussed more fully under Income (Loss) from Continuing Operations below, income from continuing operations was approximately $1,523,000, up approximately $868,000 over the prior year period. 11 Table of Contents Revenues The following table sets forth the Company’s revenues from continuing operations for the twelve months ended December 31, 2010 and 2009: Change % Change Total Revenues $ $ $ 0 % Entertainment 0 % Texas ) (9 %) South Carolina 15 % Alabama / Florida 1 % Other $ $ $ ) NM During 2010, revenues from continuing operations increased approximately $26,000 from 2009. Entertainment revenue increased approximately $27,000 with the contribution of revenue from two new halls acquired since the beginning of last year in South Carolina offsetting weakness at certain halls in Texas. Other revenue includes other ancillary services and miscellaneous revenue not reported as Entertainment revenue. Entertainment revenues by state were as follows: Change Texas 49
